Citation Nr: 0027770	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  

2.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had periods of active service from June 1954 to 
June 1957 and from September 1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which confirmed and continued 
noncompensable evaluation for the disabilities at issue.  
Evidence was developed and by rating decision entered in May 
1998, the evaluation for the right ankle disability was 
increased to 10 percent disabling, effective August 7, l996.  

In July 1999, the Board remanded the issues on appeal for 
additional development, to include contemporaneous 
examinations.  The case has been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hemorrhoids are currently productive of 
subjective complaints of recurrences of three times over the 
past year associated with throbbing pain; objective evidence 
of current symptomatology such as large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences was not shown.

3.  Subjectively, the veteran complaints of a sensation of 
"pins and needles" in his feet if he walks for any length of 
time with associated swelling; objectively, the ankle is of 
normal configuration without signs of inflammation or 
exostoses with 
normal range of active and passive motion without discomfort.  
X-ray was within normal limits.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
hemorrhoids have not been met. 38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3,
4.7, 4114, Diagnostic Code (DC) 7336 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle sprain with chip fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321,4.1,4.7,4.40, 4.45,4.59, 4.71a, DCs 5010-5271 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluations

A person who submits a claim for benefits wider a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629,632(1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§  4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

Once a claim is found to be well grounded, VA has a duty to 
assist a claimant with the development of his claim.  As will 
be discussed in greater detail below, the Board finds that 
the duty to assist has been met.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. §  4.7 (1999).

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, supra  
at 58.



Factual Background

A review of the record reveals that in a January 1964 rating 
decision, the veteran was granted service connection for 
hemorrhoids, evaluated as noncompensable from September 1963.  
Service connection for a right ankle disability was denied.  
These determinations were based on evidence that included the 
veteran's service medical records (SMRs) which reflected 
inservice treatment for hemorrhoids.  These records also 
reflect that the veteran was treated for a right ankle strain 
in February 1963.  This injury required a cast.  He was 
placed on limited duty profile because of this injury.  At 
time of discharge, no residual disability was indicated.

In July 1964, service connection for a right ankle disability 
was again denied.  While a May 1964 private physician's 
statement indicated continued treatment for right ankle 
complaints, a VA orthopedic examination and X-ray in June 
1964 showed no orthopedic disability.

Private records reflect a dropped arch in August 1968, but 
upon VA examination in June 1969 no right ankle disability 
was found.  The VA examination did reflect bleeding 
hemorrhoids with prolapsing.  In December 1968 and June 1969 
rating decisions, the RO continued to deny service connection 
for a right ankle disorder.  The noncompensable rating for 
hemorrhoids, however, was increased to 10 percent, effective 
from August 20, 1968, in the June 1969 rating action.

Following a negative VA examination in January 1970, service 
connection was again denied for a right ankle disability upon 
rating decision later that month.  Service connection was 
granted for a right ankle disorder in July 1972.  This grant 
was primarily based on VA clinical findings from March 1972 
which showed a small chip at the talus, probably secondary to 
an old sprain.  The veteran reported persistent pain.  A 10 
percent rating was assigned, effective from March 31, 1972.

Following a negative May 1974 VA orthopedic examination, the 
RO continued the 10 percent rating for a right ankle sprain 
in a July 1974 rating decision.

At a personal hearing in April 1983 the veteran provided 
testimony in which he asserted that increased ratings were 
warranted for his hemorrhoids and right ankle disability.  
Subsequently, a VA examination was conducted in June 1983.  
Examination of the hemorrhoids was "entirely benign."  
Examination of the right ankle revealed full range of motion 
and strength of 5/5.  There was tenderness over the anterior 
and posterior tendons transversing the ankle joint, but there 
was no swelling, erythema, or redness.  In an August 1983 
rating decision, the 10 percent evaluations that were in 
effect were confirmed and continued.

When examined by VA in December 1984, a small 4 mm. and 
slightly tender hemorrhoidal tag was seen at the opening of 
the anus.  The  physician's impression as to that disorder 
was recurrent hemorrhoids but minimal problem posing no 
disability.  As to the right ankle, the veteran reported that 
he was unable to sustain vigorous activity due to ankle 
symptomatology.  Examination showed that the right ankle was 
tender to medial maleolus with direct palpation and 
inversion, but there was full range of motion.  In a January 
1985 rating decision, the 10 percent ratings in effect for 
the disabilities at issue, were reduced to noncompensable 
evaluations, effective from September 1, 1984.

Subsequently submitted private records reflect treatment for 
right ankle complaints at a private facility in 1983.  In an 
April 1985 rating decision, the noncompensable rating for 
this disability was confirmed.  The RO noted that this 
treatment was prior to the more recent clinical findings 
noted upon VA examination in December 1984.

In August 1996, the veteran filed for increased ratings.  
This appeal ensued following a January 1997 rating decision 
that confirmed and continued the noncompensable ratings.  The 
RO's determination was essentially based on clinical findings 
made upon VA examination in September 1996.  At that time, 
the veteran said that there had been no significant change in 
his hemorrhoid condition since his last disability 
evaluation.  Two to three times a month, he experienced 
rectal inflammation with itching.  He took no medication for 
this.  He denied rectal bleeding.  Rectal examination showed 
skin tags approximately 3-4  mm. at the left lateral rectal 
orifice without inflammation or discomfort.  Rectal sphincter 
tone was fully intact and the prostate was smooth nontender, 
and not enlarged.  As to the right ankle, examination showed 
no lateral instability and X-ray was interpreted as normal.

Subsequently added to the record were VA treatment records 
from 1995 through 1997.  These documents reflect treatment 
for various disabilities, to include hemorrhoids and the 
right ankle.  X-ray of the right ankle in December 1996, 
however, was normal.  VA examination for hemorrhoids in July 
1997 showed that the veteran complained of aggravated 
discomfort during episodic flares, and with sitting and 
flare-ups.  He also described rectal discomfort.  Physical 
examination noted mild residual hemorrhoidal skin tags but 
not thrombosis.  No residuals of internal hemorrhoidal 
thromboses were found.  A stool sample was negative for 
occult bleeding.

As to the right ankle, the veteran complained of longstanding 
swelling.  He reported discomfort of the foot and of sharp 
pain.  He described "bearing to the right" during 
aggravation of right ankle symptoms.  He also reported his 
right ankle symptoms were aggravated after 6 to 7 blocks of  
walking.  Physical examination reflected no obvious effusion 
or abnormalities.  The veteran had a dramatic "ouch" 
response to any jointline or bony landmark palpated in the 
right lower extremity below the knee.  The veteran had no 
ankle effusion with milking and ballottement techniques.  
Ankle dorsiflexion was 0-20 degrees with "dramatic" 
discomfort.  Ankle plantar flexion was 45 degrees, also with 
dramatic discomfort.  Forefoot mobility was fully normal and 
symmetric.  There was no lateral or medial/anterior/posterior 
instability of ankle joints with vigorous stress testing.

A VA bone scan of the ankle in August 1997 showed no discrete 
focal abnormality in the right ankle on blood flow or blood 
pool images to suggest an active inflammatory or other 
significant metabolic process.  Minor degenerative changes in 
the hindfoot and right ankle were noted.

At a personal hearing in June 1997, the veteran provided 
testimony in support of his claims for increased ratings.  He 
indicated that he had not been treated by a private physician 
for hemorrhoids in the past 12 months.  He reported, however, 
that he experienced inflammation and rectal itching 2-3 times 
per month.  Hearing [Hrg.] Transcript [Tr.] at 1.  Sometimes 
his hemorrhoids were so large, they had to be pushed back in 
before he could have a bowel movement.  Tr. At 3.  When his 
hemorrhoids were swollen, he had trouble sitting, and had to 
use a sitz bath for relief.  Tr. At 3.  The associated pain 
was severe.  Tr. at 3-4.  As  to his right ankle, he 
experienced difficulties moving it.  He also experienced 
swelling.  Tr. At 5.  There was numbness and loss of 
sensation also.  Tr. At 6.  He had  used a cane for aid with 
ambulation.  He retired from his job early due to ankle 
symptoms.  Tr. at 7.  

In September 1997, the hearing officer confirmed and 
continued the noncompensable ratings in effect for 
hemorrhoids and residuals of a right ankle sprain.

Upon VA orthopedic examination in January 1998, the veteran 
exhibited restricted range of right ankle motion.  
Dorsiflexion was to 10 degrees and  plantar flexion was to 25 
degrees.  Eversion was to 25 degrees and inversion was to 3 
degrees.  Ankle X-ray, however, was interpreted as normal.  
Based on the limitation of right ankle motion exhibited, the 
RO assigned a 10 percent evaluation for the service-connected 
right ankle, effective August 7, 1996.

In July 1999, the Board remanded the claims at issue for  
additional development, to include VA examination.  The 
requested examination was conducted in May 2000.  The veteran 
reported that his hemorrhoids bothered him mostly at night.  
They would fall out, and he used sitz baths and Preparation H 
and pushed them back up.  There was no associated bleeding.  
Since January 2000, they had fallen out about 3 times.  Bowel 
movements were normal.  Rectal examination disclosed a normal 
perianal region.  The sphincter was tight.  There was a 
linear area of nontender induration as from a healed fissure 
at 8 o'clock on the right posterior circumference.  There 
were no visible or palpable hemorrhoids or other masses.  
Hemoccult of a stool was negative.  Recurrent hemorrhoids 
were the impression.

As to the right ankle, the veteran reported that if he walked 
for a long time, it felt like he had "pins and needles" 
sticking in his foot.  He had decreased his walking distance 
because of this. He reported ankle swelling that lasted for a 
couple of hours up to a couple of days.  Physical examination 
of the right ankle showed normal configuration without signs 
of inflammation or exostoses.  There was normal range of 
active and passive motion with dorsiflexion to 10 degrees, 
plantar flexion to 45 degrees, inversion to 20 degrees, and 
eversion to  20 degrees.  These ranges of motion were 
accomplished without discomfort.  Neurologic examination 
disclosed diminished touch sensibility over the entire right 
side of the body from the top of the head to the toes without 
other neurologic abnormality.  X-ray of the right ankle was 
noted to be within normal limits.  

In June 2000, the RO confirmed and continued the 10 percent 
rating in effect for the right ankle disorder and the 
noncompensable rating in effect for hemorrhoids.

Hemorrhoids

For many years the veteran has received a noncompensable 
disability rating for service-connected hemorrhoids.  This 
rating is assigned pursuant to 38 C.F.R. § 4.114, DC 7336 
which prescribes a zero percent evaluation for mild or 
moderate hemorrhoids; a 10 percent evaluation requires 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent occurrences.

Based on the more recent evidence of record, in conjunction 
with the above-noted schedular criteria, the Board finds that 
the currently assigned noncompensable evaluation is 
appropriate, and there is no basis for a higher evaluation at 
this time.  See 38 C.F.R. § 4.114, DC 7336.  The Board notes 
that large or thrombotic hemorrhoids have not been seen upon 
examinations of record.  While the veteran has recurrent 
hemorrhoids and reports intermittent flare-ups with 
significant symptoms, current manifestations are minimal.  
The Board concludes that current findings are most adequately 
described under this code as mild or moderate.

In short, the Board finds no evidence of record that the 
veteran currently has hemorrhoids that are large, thrombotic, 
irreducible, or occur so frequently as to warrant a 
compensable evaluation under DC 7336.  Rather, the more 
recent evidence was negative for any objective findings of 
internal or external hemorrhoids.  As such, the Board finds 
no basis to assign a compensable evaluation under 38 C.F.R. § 
4.114, DC 7336.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for a compensable rating for 
hemorrhoids must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
V. Derwinski, 1 Vet. App. 49 (1990)..

The Board has noted the veteran's contention that swelling 
was not found on the examination because of his use of 
suppositories.  The applicable regulations, including the 
applicable diagnostic codes provide for compensation based on 
actual impairment of earning capacity.  38 C.F.R. § 4.1.  
There is no provision for awarding compensation on the basis 
of the use of suppositories, if the condition is not 
manifested by symptoms warranting a compensable evaluation.

Residuals of a Right Ankle Sprain with Chip Fracture

As noted above, the RO has evaluated the veteran's service-
connected right ankle disorder at the 10 percent rate under 
38 C.F.R. § 4.71 a, DC  5271(1999).  On at least one occasion 
mild degenerative changes in the right ankle were reported.  
Under DC 5010, arthritis due to trauma and substantiated by 
X-ray findings is rated as degenerative arthritis under DC 
5003.  Under this code section, degenerative arthritis 
established by X- ray findings is rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under DC 5271, moderate limited motion of the ankle warrants 
a 10  percent evaluation, while marked limited motion 
warrants a 20 percent evaluation.

The Board observes that the veteran's most recent VA 
examination of May 2000 showed no limitation of motion, and 
essentially no functional limitation.  See 38 C.F.R. § 4.71, 
Plate II (showing normal range of ankle plantar flexion is 
between 0 and 45 degrees, and normal ankle dorsiflexion is 
between 0 and 20 degrees).  An X-ray was negative.  No gross 
ankle instability was indicated.  In view of  the overall 
findings, the Board concludes that the criteria for an 
evaluation in excess of 10 percent under DCs 5010-5271 have 
not been met.

Furthermore, inasmuch as the veteran retains normal motion in 
the ankle, he would not be entitled to an increased rating on 
the basis of ankylosis of the ankle in plantar flexion at 
less than 30 degrees (the criteria for a 20 percent 
evaluation under DC 5270); ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position (the criteria 
for a 20 percent evaluation under DC 5272); malunion of the 
os calcis or astragalus, with marked deformity (the criteria 
for a 20 percent evaluation under DC 5273); or astragalectomy 
(the criteria for a 20 percent evaluation under DC  5274).  
In short, the schedular criteria for a higher evaluation for 
the veteran's right ankle disorder have not been met.

The veteran has contended that the recent examination report 
was anomalous and that he normally has very limited motion in 
the right ankle.  However, he did not report such limitation 
on the examination, and VA orthopedic and neurologic 
outpatient treatment records show no complaints referable to 
the right ankle for the last several years.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  The 
veteran's representative has argued that the RO did not 
afford the veteran an examination in accordance with the 
Board's remand instructions because the examination did not 
portray functional impairment of the ankle due to pain on use 
or during flare ups.

The Board remanded the veteran's claim in order to obtain an 
examination that complied with the requirements of DeLuca v. 
Brown, 8 Vet App 202 (1995).  In that decision the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the provisions 
of 38 C.F.R. §§ 4.40, 4.45 required that the Board obtain an 
examination in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  These determinations were, 
if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

In the instant case the veteran was afforded an examination a 
right ankle examination in May 2000.  The examiner determined 
that the veteran had a full range of motion without pain.  
The examiner also reported that a neurologic examination was 
in pertinent part, normal.  These findings mean that the 
veteran did not have additional limitation of motion loss due 
to pain, and that since the neurologic examination was 
normal, he did not have weakness or incoordination.  The 
examiner also reported on the veteran's fatigability by 
noting the veteran's report that he could walk one mile 
before experiencing symptoms.  Additionally the examiner 
noted the veteran's flare-ups by noting the veteran's reports 
of swelling approximately twice per week.  The record also 
shows that the veteran has not required treatment for his 
right ankle disability since at least August 1997.  

The examiner reported sufficient findings for the Board to 
conclude that the veteran does not have additional limitation 
of motion due to such factors as pain, fatigability or 
incoordination that would warrant an evaluation in excess of 
the current 10 percent.



Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321 (1999), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  VA need not consider entitlement to an 
extraschedular evaluation where such entitlement is not 
raised by the veteran or the record.  Shipwash.  In this case 
the RO considered the provisions of 38 C.F.R. § 3.321(b) in 
its June 2000 supplemental statement of the case.  

The record does not raise the question of entitlement to an 
extraschedular evaluation since the veteran has not required 
any periods of hospitalization for the disabilities at issue 
in this appeal, and VA outpatient treatment records report 
that he has been maintaining successful employment.  The 
veteran has also not asserted that he is entitled to such a 
rating. 

ORDER

A compensable evaluation for hemorrhoids is denied.

A rating in excess of 10 percent for residuals of a right 
ankle sprain with chip fracture is denied.


_________________________
Mark D. Hindin 
Veterans Law Judge
Board of Veterans' Appeals

 

